DETAILED ACTION
Acknowledgements

The Applicants amendment filed February 5, 2021 is hereby acknowledged. Claims 1, 6-14 and 21-26 remain pending and have been examined.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




Response to Arguments
 Reply to Office Action of August 7, 2020The Examiner state that the feature of amended independent claim 1  which recites, in part, "display a moveable interface object, the  moveable interface object responsive to user input defining a positioning of the moveable interface object in the user interface within a display boundary” is disclosed by the cursor element of figures 7 and 8.  Examiner notes that a cursor is a well-known component of modern operating systems that allows a user to interface with displays.  
The Applicant states that the prior art fails to disclose the claimed feature of “define a risk parameter responsive to a user established positioning within the display boundary"
The Examiner states that the broadest reasonable interpretation of this limitation merely requires selecting a element of a display associated with a risk parameter.  Tampoco teaches at Figure 14 element 1416  teaches a movable icon that adjusts value range for a financial instrument, Examiner construes this as defining  a risk parameter (e.g. the amount you are 

 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.		       Claims 1, 5-14 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenthal et al. (US Patent Application Publication 2010/0293110) in view of  Tanpoco .  (US Patent 7,640,207).


4.	As per claims 1, 21 and 26 
Rosenthal et al. discloses a system for managing a user interface, the system comprising:
at least one processor operatively connected to a memory,(paragraph 87-88) the memory containing instructions that ,(paragraph 87) when executed by the at least one processor  cause the at least one processor to: 
generate a plurality of user interface displays; (Figure 6,7,8, paragraph 89, 98 )
trigger creation of a first client node on a cloud based resource, ,(paragraph 57 data servers are remote from client) the first client node configured to access a private ledger, a first account, and a broker account;(paragraph 89) 
first screen to receive user input for activating available real-time security investment functionality; ( Figure 7,8 paragraph 125-129)
responsive to activation of the security functionality in the first screen, display a moveable interface object, the moveable interface object responsive to user input to define a positioning of the moveable interface object in the user interface within a display boundary; (Figure 7,8 [note cursor in upper left corner] also figure 12, paragraph 175 )
the trading component further configured to automatically execute the candidate investment.  (Figure 7, 8 paragraph 126-127) 


Rosenthal et al. does not explicitly disclose however Tanpoco discloses define a risk parameter responsive to a user established positioning of the moveable interface object within the display boundary;  (Figure 14, Column 22, lines 7-34)
trigger a trading component to generate a candidate investment meeting the defined risk parameter, wherein the generation of the candidate investment  includes calculation and optimization for a cost of liquidation of at least a portion of an  investment to meet subsequent transactions on the first account;( Figure 13, Column 22, lines 7-59)
  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the Rosenthal et al.  method with  Tanpoco ’s teaching  in order to create a risk management tool that will allow traders to more accurately manage risk when placing orders through an order entry trading screen in an electronic trading environment. (Tanpoco; column 3, lines 4-7)

5.          As per claim 6, 
Rosenthal et al. in view of  Tanpoco disclose the system of claim 1,



6.         As per claim 7, 
Rosenthal et al. in view of Tanpoco disclose the system of claim 6,
 wherein the at least one processor is configured to display  activity information on network communication or processing utilization, wherein the display is responsive to user selection to establish a risk identifier threshold, wherein the threshold establishes an upper boundary for communication traffic.   ( Rosenthal; paragraph 119, 122)

7.       As per claim 8, 
Rosenthal et al. in view of Tanpoco disclose the system of claim 1,
wherein the display boundary includes a rectangular shape, an arc portion, or a circular display,  (Tanpoco; Figure 13, element 1426) and the moveable object is configured to be displayed at positions within the boundary.  (Tanpoco; Figure 13, element 1416, 1418)

8.        As per claim 9, 
Rosenthal et al. in view of Tanpoco disclose the system of claim 8,
wherein the at least one processor is configured to translate each displayed position within the display boundary to the risk parameter.   (Tanpoco; Column 21, lines 33-40)

9.       As per claim 10, 
Rosenthal et al. in view of Tanpoco disclose the system of claim 9,


10.       As per claim 11, 
Rosenthal et al. in view of Tanpoco disclose the system of claim 8,
wherein the at least one processor is configured to dynamically translate the risk parameter into a set of candidate investments meeting the defined risk parameter, (Tanpoco;  Figure 13, Column 22, lines 7-34)
wherein the at least one processor is configured to calculate and optimize the candidate investments for a cost of liquidation of at least a portion of an investment to meet subsequent transactions on the first account.  (Tanpoco;  Figure 13, Column 22, lines 35-59)

11.        As per claim 12, 
Rosenthal et al. in view of Tanpoco disclose the system of claim 11,
wherein the at least one processor is configured to analyze user history associated with the first account, and determine future need for liquidity and timing.  (Rosenthal; table 11, order history report)

12.       As per claim 13, 
Rosenthal et al. in view of Tanpoco disclose the system of claim 12,
wherein the at least one processor is configured to determine the candidate investments responsive to finding a set of investment having a minimal transaction cost relative to other investments having a similar risk that satisfies the determined future need for liquidity and 

13.        As per claim 14, 
Rosenthal et al. in view of Tanpoco disclose the system of claim 1,
wherein the  moveable interface object provides a single selection interface for users to define risk strategy and an investment portfolio. (Tanpoco; Figure 12  A-D, column 20, line 50 – column 21, line 3   )  

14.        As per claim 22, 
Rosenthal et al. in view of Tanpoco disclose the system of claim 21,
wherein the instructions further cause the at least one processor to trigger creation of a second node on a second cloud based resource, the second client node configured to access a second private record, wherein the second private record is configured for access only by the second node created for the second client and is a single source for a transaction history of the second client.  (Rosenthal et al. paragraph 89, page 9, table 2)

15.        As per claim 23, 
Rosenthal et al. in view of Tanpoco disclose the system of claim 21,
wherein the instructions further cause the at least one processor to trigger creation of the first node based on one or more credentials associated with the first client.  (paragraph 110)

16.        As per claim 24, 
Rosenthal et al. in view of Tanpoco disclose the system of claim 21,


16.        As per claim 25, 
Rosenthal et al.in view of Tanpoco disclose the system of claim 21,
wherein: the first node is configured to: access a broker account associated with the first private record, the broker account including securities; and the trading component is configured to: determine a liquidation of one or more of the securities to generate the candidate 8638130.1Application No.: 15/875,8496 Docket No.: J0290.70000US03 Reply to Office Action of August 7, 2020 investment meeting the defined risk parameter. (Rosenthal et al. paragraph 89, page 9, table 2)


Conclusion
References cited but not specifically relied upon:
Hueler et al. (US Patent 7,313,540) – Discloses an investment plan management system

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M WINTER whose telephone number is (571)272-6713.  The examiner can normally be reached on Monday - Friday 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/STEVEN S KIM/Primary Examiner, Art Unit 3685